Citation Nr: 0931603	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-35 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel





INTRODUCTION

The Veteran had active military service from June 2000 to May 
2005. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that granted service connection for a right knee 
disability and assigned an initial 10 percent rating.  The 
Veteran appealed for a higher initial rating. 

This appeal also arises from a January 2007 rating decision 
of the Boise, Idaho, RO that granted service connection and a 
noncompensable rating for a left ankle disability.  The 
Veteran commenced an appeal for a higher initial rating by 
submitting a timely notice of disagreement (NOD) in May 2007.  

In November 2007, the Veteran requested that her claims 
folder be transferred to the VA RO in Wichita, Kansas.

In June 2008 rating decision, the RO in Wichita Kansas 
granted a higher (10 percent) initial rating for the left 
ankle and closed the appeal without issuing a statement of 
the case (SOC).  Because the RO did not issue an SOC, the 
issue remained in appellate status.  

The RO issued an SOC in July 2008 that addressed service 
connection for tinnitus and service connection for bilateral 
leg pain.  No other issue was addressed.  In September 2008, 
the RO erroneously notified the Veteran that the SOC had also 
addressed the initial left ankle rating.  The RO then 
concluded that a substantive appeal received in September 
2009 was untimely to perfect an appeal for a higher initial 
left ankle rating.  Because no SOC addressing the initial 
left ankle rating was issued, the appeal for a higher initial 
rating for the left ankle could remain viable, and it has 
been added to page 1 to reflect the Board's jurisdiction.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
VAOPGCPREC 16-92. 


FINDING OF FACT

In June 2009, prior to any Board decision, the Veteran 
notified VA in writing that she desired to withdraw her 
appeal.


CONCLUSION OF LAW

Because the Veteran has withdrawn her appeal, the Board lacks 
jurisdiction to adjudicate the merits of her claims.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

When the Board concludes that a claim has either been 
withdrawn or abandoned, it must provide an adequate statement 
of reasons or bases for its conclusion.  Verdon v. Brown, 
8 Vet. App. 529 (1996).  

In June 2009, the Veteran notified VA in writing that she 
desired to withdraw her appeal.  She did not indicate that 
her withdrawal was limited to only one of the two issues on 
appeal.  No Board decision has been issued.  Because no 
specific error of fact or law is alleged, the requirements 
for dismissal of all issues on appeal have been met.  
38 U.S.C.A. § 7105 (d) (5) (West 2002); 38 C.F.R. § 20.204 
(2008).  This appeal has become moot by virtue of the 
withdrawal of all appeals before the Board.




ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


